TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00251-CR



                                   Brenda Sue Gaines, Appellant

                                                   v.

                                    The State of Texas, Appellee



   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
       NO. 8110, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The reporter’s record has not been filed and is overdue. The two reporters who are

responsible for preparing the record have informed the Court that no request for the record has

been made. See Tex. R. App. P. 35.3(b). The record contains an affidavit of indigence signed by

appellant and an order appointing counsel for the appeal.

                To avoid further delays and protect the rights of the parties, the appeal is abated and

the trial court is instructed to determine, following a hearing if necessary, whether appellant is

presently indigent. If the court finds that appellant is indigent, it shall direct the court reporters to

prepare the reporter’s record at no cost to appellant. Copies of all findings, conclusions, orders, and

a transcription of the reporter’s notes, if a hearing is held, shall be tendered for filing in this Court

no later than October 3, 2008.
                                          ___________________________________________

                                          Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Abated

Filed: August 28, 2008

Do Not Publish




                                                2